Citation Nr: 0731660	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension due to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).


FINDING OF FACT

The veteran's hypertension was not aggravated by his service-
connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Subsequently, in March 2007, the VA sent a notice letter 
detailing how disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the March 2007 notice letter postdated 
initial adjudication, the claim was subsequently 
readjudicated without taint from the prior decisions, no 
prejudice has been alleged, and none is apparent from the 
record.  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, and providing VA 
examinations.  Consequently, the decision is ripe for review 
at this time.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be medical evidence 
of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  

If hypertension becomes manifest to a compensable degree 
within one year of active service it shall be considered to 
have been incurred in that period of active duty. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
Further, it is pointed out under 38 C.F.R. § 3.309 that 
hypertension is an early symptom long preceding the 
development of those cardiovascular diseases in their more 
obvious forms.  Therefore, disabling hypertension within the 
one year period will be given the same benefit of service 
connection as any of the chronic diseases listed.

Service connection may also be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran seeks service connection for hypertension on the 
contention that his service-connected diabetes mellitus 
aggravated his hypertension (see, among other things, his 
August 2003 notice of disagreement).  At the outset, it is 
pointed out that the veteran's service medical records are 
negative for treatment for or a diagnosis of hypertension, 
and there is no indication that he was diagnosed was 
hypertension within a year of his separation from service.  
As such, service connection on a direct or presumptive basis 
(although not claimed) is not warranted.  

The evidence of record indicates that the veteran's has a 
longstanding history of hypertension.  The veteran has 
reported being diagnosed with hypertension in approximately 
1978, and treatment records indicate that the veteran has 
been treated for hypertension since at least the 1996.  See, 
e.g., April 1994 Cardio Pulmonary Associates record (on 
Cardizem); January 1996 Cigna treatment record; January 1997 
Maxwell record; and March 2004 VA examination record.  The 
veteran was assessed with diabetes mellitus in May 2000.  The 
evidence of record clearly indicates that the veteran's 
hypertension preexisted the development of his diabetes.  See 
also March 2007 VA examination record.  The veteran does not 
claim that his hypertension was caused by his diabetes, 
however; rather, he contends that his hypertension was 
aggravated by his diabetes, which is service connected.  

A March 2007 VA examiner, after reviewing the records, opined 
that it was less likely than not that the veteran's 
hypertension was aggravated by his diabetes.  He supported 
this conclusion by noting that similar blood pressure 
readings (120's to 160s) were reported on cardiac procedure 
records and progress notes dating before and after the onset 
of diabetes.  He also stated that "while tighter control of 
blood pressure is especially important in the diabetic 
population compared to the general population, it is not 
possible to indicate without resorting to speculation the 
causal or aggravating role of diabetes in worsening 
hypertension."  He stated that the reason for this is that 
"many factors contribute to blood pressure control, 
including those factors which the veteran has direct control 
over, i.e. diet, salt intake, level of activity, compliance 
with mediations, adequate follow-up, etc."  In sum, the 
examiner stated that "it is less likely than not that 
diabetes has worsened the veteran's hypertension in such a 
manner possible to quantify without resorting to 
speculation."  

Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  
Treatment records both prior to and after May 2000 generally 
report systolic pressure approximately ranging between 140 to 
160 and diastolic pressure approximately ranging between 80 
and 90.  The evidence does not indicate a significant change 
between the readings before and after the onset of diabetes.  
Consequently, based on the 2007 VA examiner's opinion and the 
similarity of the blood pressure readings before and after 
the onset of diabetes, service connection for aggravation of 
hypertension secondary to diabetes is not warranted.  




ORDER

Service connection for hypertension is denied.

____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


